Order filed, January 4, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01108-CR
                                 ____________

        EX PARTE GLENFORD ROBERT MCCALLUM, Appellant



                    On Appeal from the 344th District Court
                           Chambers County, Texas
                        Trial Court Cause No. 11924-A


                                      ORDER

      The reporter’s record in this case was due December 28, 2012. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Rossana Bobbitt, the official court reporter, to file the record in
this appeal within 10 days of the date of this order.

                                   PER CURIAM